Case 1:12-cv-00336-HG-BMK Document 73 Filed 08/24/20 Page 1 of 1         PageID #: 558




                            NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                       AUG 24 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

 GEORGE K. YOUNG, Jr.,                          No.    12-17808

                 Plaintiff-Appellant,           D.C. No.
                                                1:12-cv-00336-HG-BMK
   v.                                           District of Hawaii,
                                                Honolulu
 STATE OF HAWAII; NEIL
 ABERCROMBIE, in his capacity as                ORDER
 Governor of the State of Hawaii; DAVID
 MARK LOUIE I, Esquire, in his capacity as
 State Attorney General; COUNTY OF
 HAWAII, as a sub-agency of the State of
 Hawaii; WILLIAM P. KENOI, in his
 capacity as Mayor of the County of Hawaii;
 HILO COUNTY POLICE DEPARTMENT,
 as a sub-agency of the County of Hawaii;
 HARRY S. KUBOJIRI, in his capacity as
 Chief of Police; JOHN DOES, 1-25; JANE
 DOES, 1-25; DOE CORPORATIONS, 1-5;
 DOE ENTITIES, 1-5,

                 Defendants-Appellees.

 THOMAS, Chief Judge and En Banc Coordinator.

        This en banc case is set for virtual oral argument on Thursday, September

 24, 2020, at 1:30 p.m. Pacific time.




          Case: 12-17808, 08/24/2020, ID: 11799925, DktEntry: 307, Page 1 of 1
